PER CURIAM:
This claim was submitted to the Court for decision upon a tipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were set forth as follows:
1. OnApril4,1998,claimantJ.ChristopherBurketpurchasedal995Yamaha motorcycle represented to have a clear certificate of title issued by respondent. Upon returning to Pennsylvania, claimant attempted to obtain a certificate of title issued in Pennsylvania. The State of Pennsylvania would not issue claimant a certificate of title because the motorcycle had been previously “junked” in Pennsylvania. Eventually, the State of Pennsylvania did issue a certificate of title, but the certificate of title reflected a reconstructed certificate of title, indicated by a “R” on the certificate of title. The reconstructed certificate of title decreased the value of the motorcycle to one-half the blue-book value.
2. As a result of this incident, claimant sustained damage in the sum of $5,035.20. However, claimant agreed to relinquish and settle this claim against respondent for the sum of $2,500.00.
3. Respondent maintains and produces certificates of titles for motorcycles and on the date of the incident herein, respondent failed to follow established reasonable procedures in the issuance of the certificate of title for claimant’s motorcycle.
4. Respondent agrees that the amount of damages as set forth in the settlement is fair and reasonable.
The Court has reviewed the facts of the claim as stated in the Stipulation, and adopts the statement of facts as its own. The Court finds that respondent was negligent in its production of the certificate of title for claimant’s motorcycle; that the negligence of respondent was the proximate cause of the decrease in the value of claimant’s motorcycle; and that the amount of the damages agreed to by the parties is fair and reasonable. Accordingly, the Court makes an award in the amount of $2,500.00 to claimant.
Award of $2,500.00.